Citation Nr: 1542057	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee degenerative arthritis (right knee disability).

2.  Entitlement to a compensable rating for service-connected right knee scar.

3.  Entitlement to increased ratings for a service-connected left knee derangement and limitation of flexion (left knee disability).

4.  Entitlement to an increased rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1988 to July 1993, October 2001 to May 2002, and August 2005 to August 2007, with additional service in the National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in October 2014 and were remanded for further development.  Specifically, the Board requested additional VA treatment records be obtained, and additional VA exams be provided.  The Board finds both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the October 2014 decision, the Board also granted entitlement to service connection for right ear hearing loss, which was implemented by the AOJ in April 2015.  However, review of the rating decision reflects the AOJ continued to assign the Veteran separate noncompensable ratings for service-connected hearing loss in each ear.  Because VA regulations provide ratings for hearing loss based on the level of impairment in both ears, the Board has recharacterized the issue as entitlement to a compensable rating for service-connected bilateral hearing loss, as reflected above.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to a compensable rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran consistently demonstrated flexion in his right knee well in excess of 30 degrees and extension well in excess of 15 degrees throughout the period on appeal, and he reports instability of his right knee.

2.  The superficial and stable scarring on the Veteran's right knee covered an area of less than 929 square centimeters.

3.  The Veteran has limited flexion in his left knee to no less than 100 degrees, with no limitation of extension, and he reports some instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right knee degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (2015).

2.  The criteria for a separate rating of 10 percent, but no higher, for instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).

3.  The criteria for a compensable rating for the Veteran's service-connected scarring of his right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 Diagnostic Code 7800-7805 (2007, 2015).

4.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (2015).

5.  The Diagnostic Code to evaluate left knee derangement is changed from 5014 to 5257, but the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Knees

The Veteran is seeking increased ratings for his service-connected bilateral knee disabilities.  Under VA regulations, normal range of motion in the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under the diagnostic codes related to knees a 10 percent rating is warranted for:

* Slight recurrent subluxation or lateral instability (DC 5257)
* Removal of symptomatic semilunar cartilage (DC 5259)
* Flexion limited to 45 degrees (DC 5260)
* Extension limited to 10 degrees (DC 5261) or
* Genu recurvatum (DC 5263)

A higher 20 percent rating is warranted for:

* Moderate recurrent subluxation or lateral instability (DC 5257)
* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion (DC 5258)
* Flexion limited to 30 degrees (DC 5260) or
* Extension limited to 15 degrees (DC 5261)

If applicable, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  See VAOPGCPREC 9-04.  Additionally, separate ratings may be assigned for impairment of range of motion and instability of the knee without violating pyramiding of ratings.  See VAOPGCPREC 23-97.

Right Knee with Scar

The Veteran has been assigned a 10 percent rating for his service-connected right knee disability under DC 5010 throughout the period on appeal, based on limited or painful motion.  DC 5010 pertains to arthritis, which is rated based on limitation of motion under the applicable codes, or under 5010 for painful motion of a major joint.    

First, the evidence does not establish the Veteran experienced flexion limited to 30 degrees or less or extension limited to 15 degrees or less in his right knee at any point during the period on appeal.  Instead, medical records from January 2007 reflect the Veteran demonstrated range of motion from 0 to 111 degrees in his right knee.  During his January 2008 VA examination, the Veteran demonstrated flexion to 130 degrees with pain at the end range.  The examiner also specifically noted that the Veteran did not experience any additional range of motion impairment after repetitive use, as contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, during his most recent VA examination in April 2015, the Veteran demonstrated flexion to 140 degrees and extension to zero degrees.  The examiner noted that after repetitive use the Veteran developed additional pain on weight bearing, but he did not demonstrate any additional limitation of motion on testing following repetitive use.  The Veteran also reported "severe" flare ups every couple of months that last for approximately one week and interfere with standing due to pain.  However, the Veteran did not describe any additional limitation of motion during these flare-ups.

Based on the foregoing, the Veteran consistently demonstrated pain-free flexion well in excess of 30 degrees and extension well in excess of 15 degrees throughout the period on appeal, even after repetitive use.  Therefore, a rating in excess of 10 percent based on limitation of motion is not warranted.

The medical record clearly reflects the Veteran had a history of ACL tear in his right knee which was repaired in a 2007 arthroscopic surgery.  The Veteran reported his knee gives way, and stated he frequently wears a brace on his right knee.  However, all objective instability testing conducted during his January 2008 and April 2015 VA examinations were normal.  The Board finds the Veteran is competent to describe his feelings of instability and giving out in his right knee, especially given the fact he had meniscal surgery.  Based on the Veteran's lay statements describing instability of his right knee and the medical history of his condition, an additional 10 percent rating should be assigned under DC 5257, for slight recurrent subluxation or lateral instability.  The evidence does not establish the Veteran experienced moderate subluxation or instability in his right knee at any point during the period on appeal.  Instead, as discussed above, the results of all objective testing were normal.  Therefore, a higher 20 percent rating based on instability is not warranted.

Finally, the Board has considered whether the Veteran's service-connected scarring of his right knee warrants a compensable rating.  During the pendency of this appeal, the criteria for rating scars were revised, effective October 2008.  When the rating criteria are amended during the course of the appeal, the Board considers both the prior rating criteria and the current rating criteria in order to ensure the greatest benefit to the Veteran.  However, the Board may not award a rating based on the revised criteria prior to the effective date of the change.  VAOPCCPREC 3-2000.  

However, under both the prior and the current rating criteria, the DC related to scarring not of the head, face, or neck provides that a 10 percent rating shall be warranted for burn scars that are deep in an area of at least 39 square cm, or under the prior regulations if the scars covering this same area caused limitation of motion.  38 C.F.R. § 4.118 DC 7801.  Similarly, under both the current and the prior criteria, scars not of the head face or neck that are superficial may be compensable if they cover an area of at least 929 square cm.  Id, DC 7802.
Under the prior regulations, compensable ratings were also warranted for scars that were superficial and unstable, meaning frequent loss of skin covering, or superficial and painful on examination.  38 C.F.R. § 4.118 DC 7803-04 (2007).  Under the current regulations, a compensable rating may be warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118 DC 7804 (2015).

In this case, the Veteran's scars on his right knee were measured during his April 2015 VA examination.  The examiner indicated the Veteran had five scars on his right knee, which were all well-healed and non-tender: a scar measure 2 x .2 cm on his right lateral knee, a scar measure 1 x .2 cm on his medial knee, a scar measure .5 x .5 cm on his anterior patella, a scar measure 1.5 x .2 cm on his mid shin, and a scar measuring 2 x .3 cm on his inferior patella.  No unstable or painful scars were noted.  Therefore, his total right knee scarring covered an area of approximately 1.75 square cm.  Because his superficial scarring not of the face covered an area of well less than 929 square centimeters, a higher compensable rating is not warranted.  

Left Knee

The Veteran is seeking an increased rating for his service-connected left knee disability.  

In the 2008 rating decision on appeal, the RO changed the diagnostic code assigned for the Veteran's left knee derangement from 5257 to 5014.  In the rating decision on appeal, it was noted that the recent VA examination had shown no laxity or instability.  The 10 percent evaluation was granted under Diagnostic Code 5014 for painful or limited motion of a major joint - shown by decreased flexion (135/140 degrees).  At the time the case was previously before the Board in 2014, this single 10 percent rating remained in effect under Diagnostic Code 5014.  

While the case was in remand status, a May 2015 rating decision granted service connection for limitation of flexion of the left knee and assigned a separate 10 percent rating under Diagnostic Code 5260.  

Therefore, the Veteran is currently assigned two separate 10 percent ratings based on painful motion shown by decreased function.  

The Board does not agree with the Diagnostic Codes assigned by the RO in this case.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, the Board does not feel this standard has been met.  Simply, at no time has the Veteran been diagnosed with osteomalacia to account for use of Diagnostic Code 5014, nor does he have any type of arthritis in the left knee, so the arthritis codes would also be inapplicable.  Indeed, in rating the Veteran under two Codes based on limited flexion, the RO has violated the rule against pyramiding.  38 C.F.R. § 4.14.  As a matter of practice the Board declines to reduce the Veteran's ratings.  

The Veteran injured his left knee in 1993.  VA examination of the left knee in 1993 revealed 0 degrees extension to 142 degrees of flexion, and the patella tracked normally.  There was minimal laxity of the anterior cruciate ligament.  X-rays of the left knee were negative for bony pathology.  The diagnosis was probable internal derangement of the left knee, and possible tear of the anterior cruciate ligament.  The examiner commented that since the precise diagnosis of the left knee was in question, he was ordering an MRI.  The MRI showed most likely degenerative changes of the posterior horn of the medial meniscus, but a small incomplete tear was possible, and possibly interstitial injury/contusion of the anterior cruciate ligament with no complete tear. 

Therefore, the RO may have incorrectly characterized the left knee condition as derangement when granting service connection in 1993, since the RO never asked the VA examiner to clarify the diagnosis after the MRI was done and as the examiner had requested.  However, it appears that Diagnostic Code 5257 was the most appropriate at that time based on findings of instability and suggestions of meniscus issues.  

The diagnosis at the January 2008 examination was patellofemoral syndrome of the left knee.  The 2015 VA examiner continued the service-connected diagnosis of derangement of the knee.  

As noted above, at no time has the Veteran been diagnosed with osteomalacia nor does he have any type of arthritis in the left knee, so the arthritis codes, including 5014, are inapplicable.  He has never demonstrated any limitation in extension, so Diagnostic Code 5261 is inapplicable.  

In this case, all objective instability testing conducted during his January 2008 and April 2015 VA examinations were normal.  However, during his June 2014 hearing, the Veteran testified that he experienced more weakness in his left knee than in his right.  He specifically stated his left knee would frequently give out, and he could no longer trust it.  He also described that his left knee currently feels like his right knee felt prior to having his ACL repaired.  See hearing transcript pages 5-6.  The Board finds the Veteran is competent to describe his feelings of instability and giving out in his left knee, especially given the MRI findings from 1993 that showed potential tears of the medial meniscus.  The Board finds the RO incorrectly changed the Diagnostic Code from 5257 to 5014, and the 10 percent rating that was granted here should have been granted under 5257 based on the Veteran's lay statements describing instability of his left knee and the medical history of his condition.  

The Board finds his symptoms of left knee derangement, including his assertions of feelings of weakness and giving out in his left knee, are most accurately reflected by the DC 5257, for slight recurrent subluxation or lateral instability.  Therefore, the Veteran's currently assigned 10 percent rating for left knee derangement is continued, but reclassified as under DC 5257.

The evidence does not establish the Veteran experienced moderate subluxation or instability in his left knee at any point during the period on appeal.  Instead, as discussed above, the results of all objective testing were normal.  Therefore, a higher 20 percent rating based on instability is not warranted.

The RO assigned a 10 percent rating under Diagnostic Code 5260, but that would require limitation of flexion to at least 45 degrees.  In the January 2008 VA examination, the Veteran demonstrated flexion to 135 degrees, and at his April 2015 VA examination, the Veteran demonstrated flexion to 100 degrees.  Therefore the current rating under Diagnostic Code 5260 is simply not warranted and certainly no higher rating can be granted, as that would require limited flexion to 30 degrees.  To the extent the RO was attempting to compensate the Veteran for the limited flexion that he does experience, this seems to be the best code to accomplish that objective. 

Based on all the foregoing, the Veteran's separate 10 percent ratings for his left knee disability are continued, although the rating for left knee derangement currently rated under DC 5014 is reclassified as a 10 percent rating under DC 5257.  However, his appeal for a rating in excess of 10 percent for each of these ratings is denied.

Extraschedular and Rice Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the bilateral knee disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain, limitation of motion, and instability in both knees.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, during his June 2014 hearing the Veteran testified he continued to work on a tank farm, climbing tankers and unloading them.  Therefore, the evidence reflects the Veteran continues to be employed.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2007, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In June 2014, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding the current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to any outstanding medical records.  All such identified available records were obtained on remand.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected right knee degenerative arthritis is denied.

Entitlement to a separate rating of 10 percent for right knee instability is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a compensable rating for service-connected scarring of the right knee is denied.

Entitlement to a rating in excess of 10 percent for service-connected left knee limitation of flexion under DC 5260 is denied.

The Veteran's currently assigned 10 percent rating for service-connected left knee derangement under DC 5014 is reclassified as a 10 percent rating under DC 5257 for instability, and entitlement to a rating in excess of 10 percent is denied.
 

REMAND

The Veteran is also seeking an increased rating for his service-connected hearing loss.  During his April 2015 VA examination, the Veteran reported his hearing acuity was tested in conjunction with a recent job application, and he was told he did not receive a job offer because he failed the hearing test.  Accordingly, this prospective employer may have the results from audiometric testing which are relevant to the issue on appeal.  Therefore, remand is required to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the prospective employer who rejected his job application due to his performance on hearing acuity testing, as discussed in his April 2015 VA examination, and provide a signed medical release relating to this employer.  Then, obtain the identified records and associate them with the claims file.  Any negative response must be fully documented.

2.  Then, readjudicate the issue on appeal.  If the appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


